               Case 1:15-cv-04175-DLC Document 146 Filed 10/26/18 Page 1 of 1

                   RIKER                                                                           Lance J. Kalik
                                                                                               Co-Managing Partner
                   DANZIG
                                                                                                                   Direct:
                   SCHERER
   Riker           HYLAND
                                                                                                          t: 973.451.8447
                                                                                                          f: 973.451.8667
  Danzig           PERRETTIllp                                                                          lkalik@riker.conn
                                                                                                    Reply to: Morristown

 ATTORNEYS           AT    LAW




October 26, 2018

VIA ECF

Honorable Denise L Cote, U.S.D.J.
United States District Court for the Southern District of New York                                                      ■1*
500 Pearl Street, Room 1610
                                                                                                                         i;.
New York, N.Y. 10007

Re:     Employers Ins. Co. of Wausau v. Harleysville Preferred Ins. Co., et al.
        Docket No.: 1: 15-cv-4175-DLC

Dear Judge Cote:

We represent defendant Harleysville Preferred Insurance Company (“Harleysville”). We submit this letter
in accordance with Your Honor’s Individual Rules to request oral argument on Harleysville’s motion for
summary judgment, which is now fully submitted.

RespectfulJ^ubmit^,




 .ancej. Kalik (LK-4677)

cc:     All counsel of record (via ECF)

4995203vl




       Headquarters Plaza, One Speedwell Avenue, Morristown, NJ 07962-1981 • t: 973.538.0800 f: 973.538.1984
              50 West State Street, Suite 1010,Trenton, NJ 08608-1220 • t: 609.396.2121 f: 609.396.4578
                    500 Fifth Avenue, New York, NY I 01 I 0 • t: 2 I 2.302.6574 f: 2 I 2.302.6628
                                                   www.riker.conn
